
	
		II
		111th CONGRESS
		1st Session
		S. 2227
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Lieberman (for
			 himself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on camel hair,
		  processed beyond the degreased or carbonized condition. 
	
	
		1.Camel hair, processed beyond
			 the degreased or carbonized condition
			(a)In
			 generalHeading 9902.12.20 of the Harmonized Tariff Schedule of
			 the United States (relating to camel hair, processed beyond the degreased or
			 carbonized condition) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
